          Case 1:08-cv-06609-PAC Document 148
                                          147 Filed 05/27/20
                                                    05/26/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                         :
SECURITIES AND EXCHANGE                                  :
COMMISSION,                                              :
                                                         :
                                 Plaintiff,              :
                                                         :
                         v.                              :           Case No. 1:08-cv-06609-PAC
                                                         :
GIANLUCA DI NARDO,                                       :           Related Case: 08-cv-4520-PAC
CORRALERO HOLDINGS, INC.,                                :
OSCAR RONZONI,                                           :
PAOLO BUSARDO,                                           :
TATUS CORP., and                                         :
A-R OUND INVESTMENT, SA                                  :
                                                         :
                                 Defendants.             :
                                                         :


                              ORDER TO DISBURSE FUNDS TO PAY
                                     TAX OBLIGATIONS

         The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Obligations for the year 2019 and the supporting Declaration of Jude

P. Damasco In Support of Request to Make Tax Payment (“Declaration”), and for good cause

shown,

         IT IS HEREBY ORDERED:

   1. The Clerk of the Court shall issue a check on the Court Registry Investment System (“CRIS”)

         Account Number 08-cv-6609 under the case name designation “SEC v. Gianluca Di Nardo, et al.,”

         for the amount of $8,157.00 payable to “Miller Kaplan Arase LLP SEC Trust Account” for the

         payment of federal tax obligations for the year 2019 as provided in the Declaration. The check

         shall contain the notation “SEC v. Di Nardo, et al.,” case number 1:08-cv-06609-PAC, EIN XX-

         XXX2381, 2019 Federal Estimated Tax Liabilities.
         Case 1:08-cv-06609-PAC Document 148
                                         147 Filed 05/27/20
                                                   05/26/20 Page 2 of 2



   2. The Clerk shall send the check by certified mail to:

               Miller Kaplan Arase LLP
               Two Embarcadero Center, Suite 2280
               San Francisco, CA 94111

         The Commission’s counsel shall provide to the Court Registry the necessary overnight

   shipping information and the SEC’s billing number.



                    May 27
Dated:                        , 2020




                                                     UNITED STATES DISTRICT JUDGE
